DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites the fluid circuit comprising “a fluid.” In line 2 of the claim as amended.  Claim 1 already recites “a fluid” and, as such, claim 4 should refer back to “the fluid” rather than introducing another “a fluid.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the claim recites “wherein the wind turbine comprises:” the relevant wind turbine components.  Claim 13 depends from claim 1, and claim 1 recites “a wind turbine comprising: an electrical installation ….”  Given the dependency and choice of language in claim 1, it would seem more appropriate for claim 13 to recite “wherein the electrical installation to transform wind energy into electrical energy comprises ….”  The current recitation opens the claim up to issues of clarity as, when read with the dependency, claim 13 would recite “an electrical installation to transform wind energy into electrical energy” and the parts of claim 13 which would also be an installation for converting wind energy.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 4, 5, 7-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0201650 (“Okazaki”) in view of U.S. Patent No. 9,869,272 (“Stuart”). 
Regarding claim 1, Okazaki discloses:
A wind turbine (title), comprising:
	an electrical installation (FIG 1) to transform wind energy into electrical energy (title, abstract), whereby the electrical installation produces waste heat (abstract); and
	a waste heat recovery system (60) to transform at least a part of the waste heat into electrical energy (abstract); and
a cooling system (pars 0061-62) with a cooling circuit (FIG 1:40) to cool the electrical installation that produces waste heat (heat produced by the generator is absorbed by the heat medium and circulated away, thus cooling the generator; pars 0061-63), whereby the waste heat recovery system (60) is connected to the cooling circuit (via heat accumulator 50) of the wind turbine in a way that thermal energy is transferred from the cooling circuit to the waste heat recovery system (pars 0064-66).


Okazaki does not disclose the use of carbon dioxide in a “carbon transcritical power cycle.”
Stuart discloses a Rankine expander system that utilizes carbon dioxide as the working fluid in order to provide higher operational efficiencies (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Okazaki by utilizing a “carbon transcritical power cycle” in lieu of the standard Rankine cycle for the purposes of increasing the efficiency of the waste heat recovery system.
Regarding claims 4-5, the combination of Okazaki in view of Stuart (“the first combination”) discloses the limitations as set forth in claim 1 and further discloses that the system utilizes the Rankine cycle to convert waste heat into electrical power (Okazaki, abstract, pars 0061-66; Stuart, abstract, background of the invention).  Stuart further discloses the critical temperature (i.e.
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1 and Okazaki further discloses:
wherein the waste heat recovery system comprises an evaporator (50) to evaporate the fluid by the thermal energy transferred from the cooling circuit of the wind turbine (pars 0061-66).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and Okazaki further discloses:
wherein the waste heat recovery system comprises a condenser to condense the fluid and to extract thermal energy from the fluid in the fluid circuit (71, par 0066).
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1 and Okazaki further discloses:
wherein the waste heat recovery system comprises a pump to move the fluid in the fluid circuit of the waste heat recovery system (pump 72).
Regarding claims 11 and 12, the first combination discloses the limitations as set forth in claim 1, and Stuart further discloses: 
wherein the waste heat recovery system comprises a first heat exchanger that connects the cooling circuit of the wind turbine and the fluid circuit of the waste heat recovery system to transfer thermal energy from the cooling system to the fluid circuit (FIG 1:3, “heater”); and
wherein the waste heat recovery system comprises a second heat exchanger to transfer heat from the fluid after an exit of the turbine, in a flow direction of the fluid, to the 
Regarding claim 13, the first combination discloses the limitations as set forth in claim 2 and Okazaki further discloses:
wherein the wind turbine comprises a rotor (FIG 1:10) and a wind turbine electrical generator (FIG 1:20) that is connected to the rotor in a way that a rotational energy of the rotor is transferred to the electrical generator to transform the wind energy into electrical energy (FIG 1) and the cooling circuit of the wind turbine cools the wind turbine electrical generator (pars 0061-63). 
Regarding claim 14, the first combination discloses the limitations as set forth in claim 1 and Okazaki further discloses the wind turbine comprising a nacelle (see FIG 1), but does not explicitly disclose the waste heat recovery system also being located within the nacelle.  
Relocating the waste heat recovery system to or from the nacelle of the wind turbine amounts to rearrangement of parts.  Such a rearrangement would not have any impact on the operation of the system.  The courts have previously held that claims are not patentable where the claimed rearrangement of parts does not modify the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As such, Examiner finds that claim 14 is not patentably distinct over the first combination.
Regarding claim 15, the first combination discloses the limitations as set forth in claim 14 but does not explicitly disclose the condenser transmitting thermal energy to “a cooler that is connected to an outside of the housing of the nacelle.”  

Furthermore, one of ordinary skill in the art would recognize that, generally speaking, air inside the nacelle will be warmer than air outside of the nacelle due to the heat generating components located within the nacelle.
	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Okazaki to utilize a cooler exposed to environmental air and connected to the condenser to more quickly and efficiently condense the working fluid of the waste heat recovery fluid circuit.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.  Applicant’s traversal of the pending rejections begins on p. 6 of the Remarks as filed.
Applicant first repeats the limitations added to amended claim 1.  Applicant then argues that Okazaki fails to teach the use of carbon dioxide as the fluid in the fluid circuit and, thus, Okazaki “cannot achieve the same technical advantages of the claimed waste heat recovery system.”  While not specifically addressing Stuart, Applicant broadly and baselessly asserts that “one having ordinary skill would simply not suggest using a different heat medium without proper motivation and absent hindsight.”  Examiner notes that “[t]he arguments of counsel cannot take the place of evidence in the record.”  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  At most, this argument may be considered an argument against improper hindsight because “’express’ motivation to combine the references is lacking.”  Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
In the Non-Final Rejection (p. 7, paragraph 18), Examiner concludes that it would have been obvious to modify Okazaki “for the purposes of increasing the efficiency of the waste heat recovery system.”  While this is motivation is not expressly found in the prior art of record, it need not be expressly stated.  The motivation to combine is based on common-knowledge within the art and the general desire to improve upon what is known.  One of ordinary skill, having knowledge of the Okazaki reference, would naturally seek to improve the efficiency of the system.  As such, a combination based on the motivation to increase efficiency is not improper unless Applicant can provide evidence showing the motivation to be improper.
Applicant has not provided any substantive argument as to why this motivation is improper or incorrect.  Without pointing to any specific teaching or disclosure, Applicant concludes that one of ordinary skill would not have used carbon dioxide as the fluid in the Rankine system.  As a matter of compact prosecution, Examiner has obtained an evidentiary reference (Sarkar, p. 438, “2.4 CO2 as working fluid”) showing why the use of carbon dioxide is desirable in Rankine cycle systems.  The document predates (published April 25, 2015) the effective filing date of the instant application and, as such, proves that Examiner’s proposed combination and motivation to combine is neither incorrect nor based on improper hindsight.
In view of the foregoing, Examiner finds that the combination of Okazaki and Stuart, as applied to claim 1 and for the reasons set forth above, is a proper combination based on knowledge publically available to those of ordinary skill in the art prior to the effective filing .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832      

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832